t c memo united_states tax_court rudolph h beaver petitioner v commissioner of internal revenue respondent docket no filed date for p claimed a dollar_figure capital_loss on his sale of h stock believing that the loss in the value of the stock was caused by the market in p discovered that the loss in the value of the stock was attributable to a theft in p claimed the dollar_figure loss as a theft_loss at trial p did not establish that any portion of the capital_loss claimed in remained for carryover after that year the loss as a theft_loss in that p has failed to establish that any portion of the capital_loss remained for carryover after p has not established that he had in any basis in the h stock that would allow him to deduct for a theft_loss with respect to the h stock held p is not entitled to deduct in any of john f lyle iii gwen d skinner and mark m gibson for petitioner horace crump for respondent memorandum findings_of_fact and opinion laro judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal income taxes we decide whether petitioner may deduct for any portion of a theft_loss that he had previously deducted for as a capital_loss we hold he may not unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the dollar a background findings_of_fact some facts were stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference we find the stipulated facts accordingly petitioner resided in albertville alabama when he petitioned the court he filed a federal_income_tax return on which he claimed a on the basis of our holding we also hold as a computational matter that petitioner does not have a net_operating_loss in that he may carry over to dollar_figure theft_loss respondent disallowed that loss in a notice_of_deficiency sent to petitioner on date b petitioner’s investment in hpi stock petitioner began investing in stock in or about at or about that time he started receiving unsolicited phone calls from jeffrey weissman weissman andrew bressman bressman and other brokers with the brokerage firm of d h blair co inc blair weissman suggested to petitioner that he invest in the initial_public_offering of a company managed by weissman’s father martin martin weissman guaranteed to petitioner that he would double his money petitioner invested dollar_figure in the company and later realized from his investment a profit of approximately dollar_figure afterwards weissman and bressman persuaded petitioner to invest in the publicly traded stock of health professionals inc hpi a corporation for which martin served as the chairman from its and its predecessor’s founding in the 1970s until date in date weissman and bressman left blair and founded a r baron co inc baron a brokerage firm of which bressman was the president weissman and bressman continued to persuade petitioner to invest in hpi without disclosing the fact that hpi’s predecessor had previously been convicted of fraud from february through date petitioner purchased big_number shares of hpi stock at a total cost of dollar_figure on june and petitioner sold all of those shares at a loss of dollar_figure petitioner claimed this loss as a capital_loss for four years later petitioner reported on his federal_income_tax return that he had at the beginning of a capital_loss_carryover of dollar_figure the record does not specify the source of that carryover c administrative proceedings by the sec during the securities_and_exchange_commission sec instituted administrative proceedings against weissman martin baron and bressman collectively the brokers in connection with their sale of hpi stock the sec found that the brokers manipulated the market for hpi stock from date through date and effectively controlled the market for hpi stock see sec release no date sec release no date sec release no date sec litigation release no date d indictment on date the district attorney for the county of new york new york announced the criminal indictment of baron bressman and other members of baron among other things the 174-count indictment charged the defendants with violating the new york enterprise corruption statute ny penal law sec dollar_figure consol in the fall of baron pleaded guilty to the charges filed against it on date bressman pleaded guilty to new york felony charges of enterprise corruption and grand larceny opinion petitioner argues that he may deduct for a theft_loss of dollar_figure petitioner recognizes that he deducted this loss as a capital_loss in petitioner asserts that the fact that he discovered in that the loss was attributable to a theft means that he now can deduct the loss as a theft_loss for respondent’s determinations in the notice_of_deficiency are presumed correct and petitioner must prove those determinations wrong in order to prevail rule a 290_us_111 petitioner also must prove that he is entitled to his claimed theft_loss deduction 292_us_435 whereas sec_7491 in certain cases shifts the burden_of_proof to the commissioner we conclude that this is not one of those cases among other things we note that petitioner has neither asserted that respondent bears the burden_of_proof as to the issue at hand nor disputed respondent’s assertions that the burden_of_proof lies with petitioner petitioner’s theft_loss deduction requires that we focus primarily on sec_165 sec_165 allows a deduction for any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise in the case of an individual such as petitioner however losses are deductible only to the extent that they were incurred_in_a_trade_or_business were incurred in a transaction entered into for profit or arose from a casualty or a theft sec_165 for this purpose the amount of a theft_loss deduction generally equals the lesser_of the reduction in the property’s fair_market_value from the time immediately before the theft until the time immediately after the theft or the property’s cost or other basis see sec_1_165-7 income_tax regs see also sec_1_1011-1 income_tax regs whereas a loss in general is deductible in the year in which it is sustained sec_165 a loss from a theft is deductible in the year in which it is discovered sec_165 the parties dispute primarily whether the brokers’ activities amounted to a theft committed against petitioner under applicable law which the parties agree is the law of new york we need not decide this dispute even assuming arguendo that petitioner’s loss was attributable to a theft that was discovered in he would still not prevail because he has failed to establish that he had any basis in hpi stock that he could deduct as a theft_loss for petitioner claimed for a capital_loss of dollar_figure from the sale of hpi stock and reported for that he had a dollar_figure capital_loss_carryover as of the beginning of that year we conclude from this representation that petitioner has utilized as of date all of the capital_loss that he claimed in but for at the most dollar_figure as to the dollar_figure the record does not indicate the source of that amount the record does not contain for example any of petitioner’s tax returns from to or any credible_evidence as to the gains or losses from petitioner’s capital_transactions in years before whereas the dollar_figure could possibly stem from the capital_loss on hpi stock that petitioner claimed in it could just as easily be a carryover from a capital_loss sustained in or a loss from the sale_or_other_disposition of property cannot exceed the taxpayer’s basis in the property sec_1_165-1 income_tax regs and a taxpayer such as petitioner who cannot prove his basis in his property cannot compute a theft_loss deduction see 46_tc_751 affd 387_f2d_420 8th cir 24_tc_199 affd on other grounds sub nom 247_f2d_237 2d cir 8_tc_841 we believe that this burden requires that petitioner prove that he did not recognize in one or more years before as a capital_loss what he now claims as a theft_loss cf associated dentists v commissioner tcmemo_1998_287 citing among other cases 349_us_232 and 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir for the requirement that a taxpayer seeking to deduct a net_operating_loss nol_carryover must establish that the nol was properly applied in the later year to the extent that petitioner has recognized before the full capital_loss claimed on the stock for he has recovered his entire basis in that stock so that he now lacks any basis to deduct as a theft_loss for see eg 354_f2d_814 5th cir 208_f2d_636 9th cir 12_tc_246 affd 181_f2d_17 5th cir given the record at hand we cannot determine in any manner what portion if any of the capital_loss has not been recognized we conclude that petitioner is not entitled to any of the claimed theft_loss deduction and hold for respondent in so concluding we have considered all arguments made by the partie sec_2 petitioner testified that he has never received any benefit from his deduction of the dollar_figure for on the basis of the record as a whole including our observation and perception of petitioner while he testified at trial we find this testimony incredible and decline to rely upon it 115_tc_43 affd 299_f3d_221 3d cir and have found those arguments not discussed herein to be irrelevant and or without merit accordingly decision will be entered for respondent although not cited by either party we also have considered 59_tc_516 that case is factually distinguishable from the case at hand first in b c cook sons the taxpayer’s inclusion of the fictitious purchases in its cost_of_goods_sold was erroneous in that the taxpayer had not made an actual economic outlay for those purchases second that case involved the claiming of two deductions for two different items ie the cash for the embezzlement for which the deduction was claimed and the fictitious purchases which were erroneously taken into the computation of costs of goods sold
